DETAILED ACTION
Claim Objections
Claim 20 is objected to because of the following informalities:  In claim 20, line 2, after the term “deactivating” add the word “the.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sterilization device in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim term(s), or limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the irradiation device in claims 3 and 14, the draining system in claim 9, and the pulley system in claims 13-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhill (US 2008/0099043).
As for claims 1 and 9-12, Barnhill discloses a hand sanitization device, comprising: a cavity defined in a housing sized to receive at least one appendage of a user (108, fig. 2); at least one cleaning belt (216, fig. 2, [0049], the pad 216 secured to the cylinder is a belt) rotatable within the cavity, the cleaning belt comprising a number of protrusions extending from the cleaning belt to clean the appendage of the user (308, [0050], brush bristles or filaments of the pad); and at least one sterilization device to sterilize the protrusions and the cleaning belt ([0054], applying sterilization fluid to the brush bristles or pad filaments); comprising a draining system to drain fluids (fig. 2, illustrated at the bottom of the cavity); comprising a sterilizing fluid dispenser to dispense sanitizing fluid onto the cleaning belt [0054]; wherein the housing comprises a condensation chamber to retain moisture in the housing (fig. 2, front and back wall of cavity as described in applicant’s published paragraph [0048]); comprising a presence detector to detect the presence of the appendage of the user (224, [0064]), wherein the hand sanitization device activates the rotation of the cleaning belt, the sterilization device or combinations thereof upon detect of the appendage by the presence detector ([0064, 0070]).
As for claims 13 and 16, Barnhill discloses a cleaning system for a hand sanitization device, comprising: a cavity defined in a housing sized to receive at least one appendage of a user (108, fig. 2); at least one pulley system ((208, 212, 108, fig. 2, [0049]); at least one cleaning belt rotatably coupled to the pulley system (216, fig. 2, [0049], the pad 216 secured to the cylinder is a belt), the cleaning belt comprising a number of protrusions extending from the cleaning belt to clean the appendage of the user (308, [0050], brush bristles or filaments of the pad); and at least one sterilization device to sterilize the protrusions and the cleaning belt ([0054], applying sterilization fluid to the brush bristles or pad filaments); comprising a sterilizing fluid dispenser to dispense sanitizing fluid onto the cleaning belt [0054].
As for claim 17, Barnhill discloses a method of sanitizing a user's appendage, comprising, in response to a detection of an appendage of a user (224, [0064]): activating at least one cleaning belt rotatably coupled to a pulley system (224, [0064], 208, 212, and 108 comprising the pulley system), the cleaning belt comprising a number of protrusions extending from the cleaning belt to clean the appendage of the user (308, [0050], brush bristles or filaments of the pad); and activating at least one sterilization device to sanitize the protrusions and the cleaning belt (216, [0054], applying sterilization fluid to the brush bristles or pad filaments).
Examiner notes that the elongate cleaning pad (216) disclosed by Barnhill may not be found to constitute a “belt” so as to constitute a proper rejection under 35 USC 102.  However, a belt substituted for the cleaning pad (216) would perform the function equally well. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cleaning pad as disclosed by Barnhill with the cleaning belt as taught by applicant because either can be used as substitute for the other in order to adequately apply cleaning fluid to a user’s hands. 
Claims 4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhill as applied to claim 1 and 17 above and further in view of Satermo (US 2018/0078101).
Barnhill discloses a cleaning belt, the sterilization device, or combinations thereof (216, fig. 2A), a with a presence detector (164, [0027]) and the claimed invention except for a fan located within the housing to create a fluid flow; a motor coupled to the fan to drive the fan; at least one channel to direct the flow of the fluid; and at least one opening fluidically coupled to the channel and directing the fluid flow transversely across an opening of the cavity; comprising activating a motor coupled to a fan, the activation of the motor causing a fluid flow through at least one channel and through at least one opening fluidically coupled to the channel, the fluid flow being directed transversely across an opening; with a presence detector, detecting a lack of a presence of an appendage of a user adjacent to the cleaning belt; comprising, in response to a lack of detection of an appendage of a user, deactivating the sterilization device. Satermo teaches a fan located within the housing to create a fluid flow (216, fig. 2A); a motor coupled to the fan to drive the fan  (214, 220, [0031]); at least one channel to direct the flow of the fluid; and at least one opening fluidically coupled to the channel and directing the fluid flow transversely across an opening of the cavity (230, arrow normal to fan 214, fig, 2A); comprising activating a motor coupled to a fan (214, 220, [0031]), the activation of the motor causing a fluid flow through at least one channel and through at least one opening fluidically coupled to the channel, the fluid flow being directed transversely across an opening (230, arrow normal to fan 214, fig, 2A); detecting a lack of a presence of an appendage of a user ([0029], active sensor only activates while hands are present); comprising, in response to a lack of detection of an appendage of a user ([0029], active sensor only activates while hands are present), deactivating the sterilization device (216, [0031]) in order to dry a user’s hands after wetting them with disinfectant and only operating while a user is in close proximity to the unit.  Barnhill would benefit equally from drying a user’s hands after wetting them with disinfectant and only operating while a user is in close proximity to the unit.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barnhill with a fan located within the housing to create a fluid flow; a motor coupled to the fan to drive the fan; at least one channel to direct the flow of the fluid; and at least one opening fluidically coupled to the channel and directing the fluid flow transversely across an opening of the cavity; comprising activating a motor coupled to a fan, the activation of the motor causing a fluid flow through at least one channel and through at least one opening fluidically coupled to the channel, the fluid flow being directed transversely across an opening; with a presence detector, detecting a lack of a presence of an appendage of a user adjacent to the cleaning belt; comprising, in response to a lack of detection of an appendage of a user, deactivating the sterilization device as taught by Satermo in order to dry a user’s hands after wetting them with disinfectant and only operating while a user is in close proximity to the unit. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhill in view of Satermo as applied to claim 4.
The combination of Barnhill and Satermo discloses the claimed invention except for expressly reciting wherein the velocity of the fluid flow through the at least one opening is at least 100 m/s; wherein the pressure of the fluid flow through the at least one opening is at least 15 kPa. However, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In this case, wind speed and pressure are well-known result-effective variables with an increase in each known to increase the drying effect on a user’s wet hands.  Conversely, a dryer with minimal wind velocity and pressure will have a minimal drying effect. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the velocity of the fluid flow through the at least one opening is at least 100 m/s; and the pressure of the fluid flow through the at least one opening is at least 15 kPa because assigning appropriate air speed and pressure for a fan requires no more than routine skill in the art. In addition, applicant does not disclose any unexpected results with these values of wind velocity and pressure.
Claims 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhill as applied to claims 1 and 13 and further in view of Schaub (WO 2007/057260).
Barnhill discloses the claimed invention except for at least one guard coupled to the housing and adjacent to the cleaning belt; wherein the guard comprises a number of combs through which the protrusions extending from the cleaning belt pass; comprising at least one guard coupled to the housing and adjacent to the cleaning belt, the guard comprising a number of combs through which the protrusions extending from the cleaning belt pass. Schaub teaches at least one guard coupled to the housing and adjacent to the cleaning belt (5, fig. 1); wherein the guard comprises a number of combs through which the protrusions extending from the cleaning belt pass (claim 6, brush bristles comb filaments of the screen belt); comprising at least one guard coupled to the housing and adjacent to the cleaning belt, the guard comprising a number of combs through which the protrusions extending from the cleaning belt pass (5, fig. 2, claim 6, brush bristles comb filaments of the screen belt) in order to remove foreign objects from the belt.  Barnhill would benefit equally from removing foreign objects from the belt.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barnhill with at least one guard coupled to the housing and adjacent to the cleaning belt; wherein the guard comprises a number of combs through which the protrusions extending from the cleaning belt pass; comprising at least one guard coupled to the housing and adjacent to the cleaning belt, the guard comprising a number of combs through which the protrusions extending from the cleaning belt pass as taught by Schaub in order to remove foreign objects from the belt. 

Allowable Subject Matter
Claims 2, 3, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 2 and 3 and 14 include allowable subject matter because prior art could not be found to disclose a steam cleaner being activated as the cleaning belt is rotated with all of the limitations of independent claim 1.  Examiner notes that prior art can be found for a steam cleaner or an irradiation device operating while a belt is rotated, but the limitations of claims 1 and 13 require cleaning a cleaning belt, which limits the field of a teaching reference to cleaning a cleaning belt while it is rotated, and not while any traveling web or conveyor is rotated so as to clean an object on said traveling web or conveyor.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762